DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.
Claims 1, 6 and 16 have been amended.
Claims 2, 4, 8 and 18 have been cancelled.
Claims 1, 3, 5-7 and 9-17 are pending and have been considered on the merits herein.
Information Disclosure Statement
The information disclosure statements filed August 21, 2020, October 6, 2020 and December 2, 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Chinese, Chinese and Japanese office actions respectively were submitted in Chinese or Japanese without a valid translation or explanation of content.  It has been placed in the application file, but the office actions have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now requires the acryl-based copolymer material is “consisting of” only the 3 listed components.  There is no support for this embodiment in the specification.  As summarized in the interview summary of September 28, 2020, there is no support for the premise the acryl-based copolymer includes repeating units or for the copolymer to consist (closed language) of the (meth)acrylate or (meth)acrylic acid unit, cyano unit and sulfonate unit, excluding other units. Paragraph 44 details the copolymer may include the listed units, but does not indicate exclusion of units was contemplated. Paragraph 67 and 68 of the specification as filed are directed to the inclusion of other unit groups (directly contradicting the premise of a closed group of the 3 listed components) with no discussion of the units being repeated.  The examples are cited by the applicant as support for the exclusive language but the examiner disagrees this supports the closed language in the claim language as written.  In this case, the examples are directed to the use of only AA, AN and AMPS to comprise the acryl-based copolymer, but the claim itself comprises much broader copolymers than that listed therein.  
Claims 3, 5-7 and 9-17 are rejected as depending on the rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US PG PUB 2014/0186680), in view of HA et al (US PG PUB 2013/0017429) and LEE et al (US PG PUB 2011/0027642).
Regarding claims 1, 3, 12 and 17, KIM et al teaches a separator comprising a porous substrate and a coating layer (heat resistance layer) as taught in the abstract.  KIM et al teaches the use of an alkali metal (paragraph 21), a filler (MgO, CaO among others, paragraph 20) and a acryl-based copolymer (abstract) comprising (meth)acrylic acid (paragraph 13) or methacrylate derivative (paragraph 15), a cyano group containing unit (abstract and paragraph 12) and a sulfonate group-containing unit (paragraph 12).  The first component of the acryl copolymer is shown as chemical formula 3 in paragraph 13 as the (meth)acrylic acid or as a one carbon methacrylate in paragraph 15.  The cyano group-containing unit is cyanoethyl(meth)acrylate, which fulfills chemical formula 4 when R4 is hydrogen, L1 is –OC(=O)- and L2 is unsubstituted C2.  The sulfonate group-containing unit is that of 2-(meth)acrylamido-2-methyl-1-propanesulfonic acid 

While KIM et al details the use of multiple types of monomers for the copolymer, KIM et al fails to teach the use of just the 3 monomers therein and the use of a glass transition temperature of 232 to 280 degrees Celsius.

HA et al teaches a copolymer for a separator, in the abstract, just as in KIM et al.  HA et al teaches the use of a set of three monomers including a methacrylate (2nd monomer, paragraph 24), cyano (3rd monomer, paragraph 26, acetonitrile) and sulfonate (1st monomer of HA et al, paragraph 23, 2-(meth)acrylamido-2-methyl-1-propane sulfonic acid) set.  These monomers together render a copolymer, which provides beneficial adhesion to the substrate with increased resistance against thermal and mechanical impact, as discussed in paragraph 17.   

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a selection of only 3 copolymers, as in HA et al, of the collection of multiple monomers of KIM et al, as the smaller group still enables a copolymer with beneficial adhesion to the substrate and increased resistance to thermal and mechanical impact.  

While KIM et al acknowledges the use of a polymer with a transition temperature up to 200 degrees is known in the art and may be optionally employed therein with the glass transition temperature of the binder being important for maintaining flexibility and elasticity in paragraph 59, KIM et al fails to acknowledge the use of a glass transition temperature of 232 to 280 degrees Celsius.

LEE et al teaches a thermally stable polymer separator, just as in modified KIM et al, for use in a high power/high capacity battery in the abstract and paragraph 12.  LEE et al further details the use of polymer materials such as that of polyolefins and polymethyl methacrylate in paragraph 21.  Moreover, paragraph 19 details the benefit of raising the glass transition temperature to be that of 170 to 500 degrees Celsius, encompassing the claimed range, so as to provide thermal stability to endure rapid temperature rise during use while also being mindful to temperature fabrication needs.

At the time of filing, it would have been obvious to manipulate the components of the polymer combination of modified KIM et al to utilize a polymer composition with a glass transition temperature within the claimed range, as taught by LEE et al, so as to enable the thermal stability needs of a battery system in a high capacity/high power battery, while minimizing fabrication costs.   It is the examiner’s position that the recited transition temperatures within the claimed range is an obvious product of routine experimentation with a known result effective variable.  Moreover, since modified KIM et al acknowledges the use of the same materials as claimed in the same or similar proportions (information of the rejection of claims 5, 6, 9 and 10 as addressed below), along with the disclosure the glass transition temperature is realized by these materials in the claimed amounts (paragraph 70 of the instant application PG PUB), the examiner’s position is the glass transition temperature can be realized by the polymer of the disclosure of modified KIM et al, regardless of express disclosure thereof.  Finally, based on the amendment to the range of temperatures, there is a distinct lack of criticality to the claimed temperature range based on the amendment to the range, wherein the benefits of the 

Regarding claim 5, paragraph 12 details the sulfonate group-containing unit to be part of the 2nd monomer unit of KIM et al.  Paragraph 46 teaches the second monomer unit (which also includes the cyano group-containing component) to be present in 30-60 wt%.  Paragraph 46 further teaches the manipulation of this component for increased adhesive strength.  It would have been obvious to one of ordinary skill to utilize the sulfonate component in an amount less than 30 wt% alone, so when combined with the other monomer units of this functionality, one could obtain the desired adhesive strength of the heat-resistant polymer.  Moreover, HA et al teaches the 2-acrylamido-2- methylpropane sulfonic acid material to be present in a mole percentage of 10-80 mol%, sufficiently overlapping in range with the claimed proportion of the instant claim.  Furthermore, it is the position of the examiner that the amount present of this unit alone in the polymer lacks criticality, as the functionality of this component can be recognized from multiple materials.  The court has help that absent criticality or unexpected results, the configuration of the components in a device is a matter of choice which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.

Regarding claim 6, paragraph 42 details the acrylic acid monomer to be part of the third monomer unit of KIM et al.  Paragraph 47 details the use of this component for obtaining the curing reaction.  It would have been obvious to one of ordinary skill in the art to utilize the (meth)acrylic acid component in an amount effective for obtaining the desired curing reaction.  Moreover, it is position of the examiner due to the large, indiscriminate range listed therein, the 
Regarding the 2nd and 3rd limitations, paragraph 12 details the sulfonate and cyano group-containing units to be part of the 2nd monomer unit of KIM et al.  Paragraph 46 teaches the second monomer unit to be present in 30-60 wt%.  Paragraph 46 further teaches the manipulation of these component amounts for increased adhesive strength.  It would have been obvious to one of ordinary skill to utilize the sulfonate and cyano components in an amount less than 60 wt% alone, so when utilized together or with other monomer units of this functionality, one could obtain the desired adhesive strength of the heat-resistant polymer.  Furthermore, it is the position of the examiner that the amount present of these units alone in the polymer lacks criticality, as the functionality of this component can be recognized from multiple materials.  Moreover, HA et al teaches the cyano group to be present as 5-50 mol% and the sulfonate amount to be 10-80 mol% in paragraphs 26 and 25 respectively, overlapping with the claimed ranges with sufficient specificity.  The court has help that absent criticality or unexpected results, the configuration of a device is a matter of choice which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.

Regarding claim 7, table 1 of KIM et al shows numerous examples of the molecular weight of the polymer to be within the claimed range, rendering obvious the instant claim.

Regarding claims 9 and 11, paragraph 99 of KIM et al details the inorganic particles or filler to be 95 wt % of the heat resistance layer and the polymer to be 5 wt%.

Regarding claim 10, KIM et al teaches the inorganic component to comprise a mixture of alkali metal components (paragraphs 19, 21 and 65) and a dielectric constant material (paragraphs 19, 20, 62 and 64).  The alkali metals serve to provide increased conductivity, while the dielectric constant materials allow for greater ionic conductivity.  The total of the inorganic particles is preferably 70-98 wt%, as taught in paragraphs 22 and 67.  It is the position of the examiner the manipulation of the amount of each component, to be less than 98 wt%, would be within the ability of one of ordinary skill to obtain a device which has sufficient conductivity and ionic conductivity at the same time.  Furthermore, it is the position of the examiner that the amount present of the alkali metal in the layer lacks criticality, due to the large, indiscriminate range.  The court has help that absent criticality or unexpected results, the configuration of a device is a matter of choice which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
Regarding claim 13, paragraphs 23 and 76 of KIM et al teach the thickness to encompass the claimed range.

Regarding claim 14, paragraph 75 of KIM et al details the goal of the separator of the claimed materials to maintain functionality while suppressing shrinkage.  While KIM et al does not expressly disclose the shrinkage ratio under the claimed conditions, it is the position of the examiner that this is an obvious property resulting from the use of the same or similar materials 

Regarding claim 15, paragraphs 86 and 87 of KIM et al teaches the use of the separator between a positive and negative electrode.

Regarding claim 16, paragraph 42 details the acrylic acid monomer to be part of the third monomer unit of KIM et al.  Paragraph 47 details the use of this component for obtaining the curing reaction.  It would have been obvious to one of ordinary skill in the art to utilize the (meth)acrylic acid component in an amount effective for obtaining the desired curing reaction.  Moreover, it is position of the examiner due to the large, indiscriminate range listed therein, the range lacks criticality.   Furthermore, it is the position of the examiner, due to the large, indiscriminate range, that the amount present of this unit alone in the polymer lacks criticality, as the amount present would also depend on the other components of the curing reaction.  The court has help that absent criticality or unexpected results, the configuration of components in a device is a matter of choice which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
Regarding the 2nd and 3rd limitations, paragraph 12 details the sulfonate and cyano group-containing units to be part of the 2nd monomer unit of KIM et al.  Paragraph 46 teaches the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK et al (US PG PUB 2016/0190536) is directed to the state of the art and the use of complex copolymers in separators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        04/07/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        4/8/2021